*153Order, Supreme Court, New York County (Richard Lowe, III, J.), entered June 10, 2003, which, to the extent appealed and cross-appealed from, denied defendant’s motion for summary judgment dismissing the complaint and for partial summary judgment on its first three counterclaims, and denied plaintiffs’ cross motion for partial summary judgment or leave to amend their reply to the counterclaims, unanimously affirmed, without costs.
There are issues of fact which preclude summary judgment to either side. In particular, the letter agreement between the parties, which concerned the establishment and operation of three restaurants, does not appear to be an unambiguous contract; one or more further writings may have been contemplated relating to, among other matters, the formation of the limited liability companies referred to in the letter, and the loans purportedly guaranteed. Concur—Mazzarelli, J.P., Saxe, Friedman, Marlow and Gonzalez, JJ.